Title: To Benjamin Franklin from George Washington, 6 May 1784
From: Washington, George
To: Franklin, Benjamin



Dear Sir,
Philadelphia May 6th. 1784.

Mr. Tracy the bearer of this, is a Gentleman of Fortune from Massachusettsbay—on a visit to Europe.

His political character, and character for benevolence & hospitality are too well established in this Country to need any other recommendation, notwithstanding I have taken the liberty of giving him this letter of introduction to you.—
With very great esteem and regard—I am—Dr Sir Yr. Most Obedt. Servt

Go: Washington
The Honble. Doctr. Franklin

 
Addressed: The Honble / Doctr. Franklin / Paris / Favored by Mr. Tracy
